 

Exhibit 10.2

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”) is entered into effective as of the
23rd day of July, 2012 (the “Effective Date”), by and between BANCORP HOLDINGS,
LLC, an Arkansas limited liability company (“Bancorp”), CARRIER ACQUISITIONS,
LLC, an Arkansas limited liability company (“Carrier”), LHMF, LLC, a Nevada
limited liability company (“LHMF”), RICHLAND RESOURCES CORPORATION, a Nevada
corporation d/b/a RRCH Corp. (“Richland”), SUN DELTA, INC., a Colorado
corporation (“Sun Delta”), AMERRIL ENERGY LLC, an Oklahoma limited liability
company (“Amerril”), and LEON COUNTY MINERALS, LLC, a Texas limited liability
company (“LCM”). Where applicable, the above parties may be referred to herein
collectively as the “Parties” or individually as a “Party.”

 

WHEREAS, Bancorp, Carrier, and LHMF, as “Farmors,” have entered into a Farmout
Agreement of even date herewith (the “Farmout Agreement”) with Richland, Sun
Delta, and Amerril, as “Farmees”; and

 

WHEREAS, as consideration for entering into the Farmout Agreement, the Farmees
agree to grant LCM the option of participating in the Farmout Agreement for up
to fifty percent (50%) of Farmees’ interest in the Farmout Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby covenant and agree as follows:

 

1.           Grant of Option. Farmors and Farmees hereby grant LCM an option
(the “Option”) to participate in the Farmout Agreement for up to fifty percent
(50%) of the interest being acquired by the Farmees. In the event LCM exercises
its option to participate in the Farmout Agreement, then the Parties agree that
the Farmout Agreement will be amended as described in Paragraph 4, below. LCM
shall have all rights and duties pursuant to the Farmout agreement as if it had
been an original party to the Farmout Agreement.

 

2.           Exercise of Option. LCM may exercise the Option by delivering to
Farmees a one-time fee (“Fee”) of $250,000 for a fifty percent (50%) interest.
In the event LCM elects to purchase less than a fifty percent (50%) interest,
then the Fee shall be proportionately reduced. By way of example, in the event
LCM exercises its option to participate in the Farmout Agreement for a thirty
percent (30%) interest, then the Fee to be paid by LCM shall be $150,000.
Payment shall be made by wire transfer to Looper Reed’s trust account the
details for which are:

 

  Wire Routing Number: 114-000-093         Bank Name: Frost Bank, N.A.     100
W. Houston St.     San Antonio, Texas 78205         Bank Contact: Brent Bike

 

 

 

 

 

  Beneficiary Account: 502153343         Beneficiary Name: Looper Reed & McGraw
PC IOLTA Trust   Account     1300 Post Oak Blvd., Suite 2000     Houston, Texas
77056         ATTN: Denise Dart (713.986.7159)     Accounting Manager        
Reference: Client/Matter No. 7440/2

 

Once paid to Looper Reed’s trust account, the Fee shall then be paid to
Richland, Sun Delta and Amerril in such proportions so as reflect their revised
interests as Farmees as set out in Paragraph 4 below. By way of example, in the
event LCM exercises its option to participate in the Farmout Agreement for a
fifty percent (50%) interest and pays the Fee of $250,000 then Looper Reed shall
pay the Fee of $250,000 to Richland, Sun Delta and Amerril in the following
proprtions:

 

Richland  $166,666         Sun Delta  $41,667         Amerril  $41,667 

 

3.          Time of Exercise. The Option may be exercised by LCM anytime prior
to August 3, 2012, 5:00 p.m. CDT. The Option shall terminate if not exercised
prior to August 3, 2012, 5:00 p.m. CDT.

 

4.          Amendment of Farmout Agreement. Upon exercise of the Option, the
Parties agree to amend the Farmout Agreement within ten (10) business days to
provide for LCM being a party to the Farmout Agreement as a farmee. The interest
of Richland, Sun Delta, and Amerril will be reduced by the interest acquired by
LCM such that subsequent to the acquisition by LCM the interest to be held in
aggregate by Richland, Sun Delta, and Amerril shall be divided equally. By way
of one example, in the event LCM exercises its option to participate in the
Farmout Agreement for a fifty percent (50%) interest, then the interest to be
assigned to the Farmees and LCM pursuant to Paragraph 3.2(a) of the Farmout
Agreement will be in the following percentages:

 

LCM   50.0000%        Richland   16.66%        Sun Delta   16.67%       
Amerril   16.67%

 

Option Agreement

To Participate in Farmout Agreement

Page2 of 5

 

 

 

 

By way of a second example, in the event LCM exercises its option to participate
in the Farmout Agreement for a twenty percent (20%) interest, then the interest
to be assigned to the Farmees and LCM pursuant to Paragraph 3.2(a) of the
Farmout Agreement will be in the following percentages:

 

LCM   20.0000%        Richland   26.66%        Sun Delta   26.67%       
Amerril   26.67%

 

By way of a third example, in the event LCM exercises its option to participate
in the Farmout Agreement for a five percent (5%) interest, then the interest to
be assigned to the Farmees and LCM pursuant to Paragraph 3.2(a) of the Farmout
Agreement will be in the following percentages:

 

LCM   5.0%        Richland   31.66%        Sun Delta   31.67%        Amerril 
 31.67%

 

5.          Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision never comprised a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid, or unenforceable provision as may be
possible and be legal, valid, and enforceable.

 

6.          Entire Agreement. This Agreement constitutes the entire agreement of
the Parties with respect to the subject matter hereof.

 

7.          Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Texas, without regard
to the conflicts of law provisions thereof. The Parties hereby irrevocably agree
that any dispute hereunder shall be brought in the Federal or State District
Courts in Harris County, Texas.

 

Option Agreement

To Participate in Farmout Agreement

Page 3 of 5

 

 

 

 

8.          Notices. Any notice or communication pursuant hereto must be in
writing and given by (a) deposit in the mail, addressed to the party to be
notified at the address identified in the Farmout Agreement, postage prepaid and
registered or certified with return receipt requested, (b) delivery in person or
by courier service or overnight delivery service, or (c) transmission by email.
Any party may change its addresses for notice by written notice given to the
other party. LCM’s address, for Notice purposes, shall be:

 

Leon County Minerals, LLC

Attn: Lane McNamara

13155 Noel Rd., Suite 1850

Dallas, Texas 75240

(214) 674-5825

LM1185@aol.com

 

9.          Miscellaneous. This Agreement may be modified only by a writing
signed by each Party hereto. There are no oral agreements between the Parties to
this Agreement. This Agreement may be executed in counterparts. Neither Party
may assign any of its rights hereunder or delegate any of its duties hereunder.

 

[Signature page to follow]

 

Option Agreement

To Participate in Farmout Agreement

Page 4 of 5

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.

 

FARMEES   FARMORS       RICHLAND RESOURCES CORPORATION     •    BANCORP
HOLDINGS, LLC           BY: /s/ Kenneth A. Goggans   BY: /s/ Walter Quinn      
    Kenneth A. Goggans, Chief Executive Officer     Walter Quinn, Manager      
      •    SUN DELTA INC.     •    CARRIER ACQUISITIONS, LLC           BY: /s/
John D. Kenny   BY: /s/ J. L Lewis           John Kenny, Authorized
Representative     Manager             •    AMERRIL ENERGY LLC     •    LHMF,
LLC           BY: /s/ Ping He   BY: /s/ Lane McNamara           Ping He,
President     Manager

 

LEON COUNTY MINERALS, LLC   BY: /s/ Lane McNamara       Manager

 

Option Agreement

To Participate in Farmout Agreement

Page 5 of 5

 

 

 

